REINHARDT, Circuit Judge,
dissenting:
I dissent. I believe that a fair application of United States Sentencing Guideline (U.S.S.G.) § 4A1.2, as construed in United States v. Asberry, 394 F.3d 712, 718 (9th Cir.2005) and United States v. Chapnick, 963 F.2d 224, 228 (9th Cir.1992), compels the conclusion that the 1995 bank robberies were “functionally consolidated.” The factors we must apply overwhelmingly favor the defendant. Incidentally, I would think that the fact that the district court did not issue an order of consolidation would be irrelevant.1 Had it done so, I assume that the cases would have been actually consolidated (not just “functionally consolidated”) and thus would necessarily qualify under U.S.S.G. § 4A1.2 comment n. 3, part C.

. I recognize that we have previously listed this item as a factor. Nevertheless, I fail to understand its role in a “functional consolidation” case.